DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout and content for patent applications. These guidelines are suggested for the applicant’s use. The following section headings are preferably used within the specification where appropriate and each of the numbered items should appear in upper case, without underlining or bold type, as section heading.
	1. BACKGROUND OF THE INVENTION
	2. SUMMARY OF THE INVENTION
	3. BRIEF DESCRIPTION OF THE DRAWINGS
	4. DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS
Claim Rejections - 35 USC § 112
Claims 7-8, 16-17 and 19 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 7 and 16, the second alternative claimed embodiment of the first lens group, applicant is claiming “the first lens group consists of three positive one negative lens element with a positive lens and a negative lens being combined to form a lens doublet having a positive refractive power” which was not supported by the specification and figures as originally presented and therefore presents prohibited new matter. What is supported by the specification and figures is “the first lens group consists of two positive lens elements and two negative lens element with a positive lens and a negative lens being combined to form a lens doublet having a positive total refractive power” (such as the figure 3 embodiment) which is the assumed meaning for purposes of examination. 
With respect to claims 7 and 16, the third alternative claimed embodiment of the first lens group, applicant is claiming “the first lens group consists of three positive lens elements and one negative lens element with a positive lens and a negative lens being combined to form a lens doublet having a negative or positive refractive power” which was not supported by the specification and figures as originally presented and therefore presents prohibited new matter. What is supported by the specification and figures is “the first lens group consists of two positive lens elements and one negative lens element with a positive lens and a negative lens being combined to form a lens doublet having a positive or negative total refractive power” (such as the figures 4 and 5 embodiments) which is the assumed meaning for purposes of examination. 
With respect to claims 8 and 17 (and their respective dependent claims if any) the second alternative claimed embodiment of the third lens group, applicant is claiming the “iris diaphragm arranged in a stationary manner between another two lens elements” which is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. Specifically, this embodiment of the third one of the negative lens elements being combined to form a lens doublet having a positive total refractive power and the iris diaphragm is arranged in a stationary manner between the other two negative lens elements”. 
With respect to claim 19, the claimed “weight of each of the focusing front group and the focusing back group lies below 15 g” is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. Specifically, the specification as original filed and the original claims (such as claim 6) support “the weight of the focusing front group and the focusing back group lies below 15 g” (i.e. the combined weight) which is the assumed meaning for purposes of examination.  
Claim 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, lines 9-10, the claimed “a third lens group, containing a stationary iris diaphragm, the aperture of which is adjustable, configured as a central group arranged in a stationary manner” is vague and indefinite. Applicant is claiming the lens system comprising the five lens groups. As such, the lens system can contain more lens group that is arranged in a stationary manner”. 
Duplicate Claims
Applicant is advised that should claim 5 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (and based on the assumed meaning of claim 19 as per the 112 rejection above). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al publication number 2016/0178875 in view of Angenieux patent number 4,726,669. 
With respect to claim 1, Matsumura discloses the limitations therein including the following: a lens system (abstract, fig 9, corresponding example of figs 33-35). The claimed “fixed focal length”, is set forth in the preamble and need not be given patentable weight. Regardless, Matsumura discloses the system with a fixed focal length (as this is understood as a term in the art i.e. not a variable or zoom focal length lens system, abstract, fig 9, corresponding example of figs 33-35); the system comprising five lens groups (fig 9, corresponding example of figs 33-35, Groups “G1” through “G5”); three of the lens groups mounted in a stationary manner (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, Groups “G1”, “G3” and “G5” all disclosed as stationary); two of the lens groups mounted in a displaceable manner along the optical axis (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, Groups “G2” and “G4” disclosed as displaceable along the optical axis for focusing); comprising the following lens groups in order from an object side of the lens system to an image side, a first front lens group arranged in a stationary manner (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, “G1” which is disclosed as stationary); a second lens group configured as a focusing front group arranged in a displaceable manner (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, “G2” disclosed as displaceable for focusing); a third lens group arranged in a stationary manner (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, 
With respect to claim 1, Matsumura discloses a lens system having inner focusing having two focusing lens groups that move in the same direction for focusing and that are separated by a stationary lens group (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, groups “G2” and “G4” moving in the same direction for focusing and surrounding stationary lens group “G3”) but does not specifically disclose focusing groups “G2” and “G4” as moving jointly relative to one another and the stationary lens groups. Angenieux teaches that in a lens system having inner focusing 
With respect to claim 2, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses the focusing front group and the focusing back group each having positive power (fig 9, corresponding example of figs 33-35, paragraphs 0085-0090, groups “G2” and “G4” each having positive refractive power).

With respect to claim 4, Matsumura and Angenieux disclose and teach as is set forth above and Matsumura further discloses: f1/f within the claimed range (the embodiments of figs 33-35, with f1/f = +1.2); f2/f within the claimed range (the embodiments of figs 33-35, with f2/f = +1.2); f3/f within the claimed range (the embodiments of figs 33-35, with f3/f = -0.4); f4/f within the claimed range (the embodiments of figs 33-35, with f4/f = +0.4); f5/f within the claimed range (the embodiments of figs 33-35, with f5/f = -0.6). 
With respect to claim 5, Matsumura and Angenieux disclose and teach as is set forth above and it is the examiner’s contention that Matsumura will inherently have a ratio of focal length to image circle diameter within the claimed range, this being reasonably based on the similarity in structure between the lens system of Matsumura and that of the claimed invention and further based on the large range claimed i.e. “between 1 and 5”. 
 With respect to claim 6, Matsumura and Angenieux disclose and teach as is set forth above and it is the examiner’s contention that Matsumura will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Matsumura and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams”. 

With respect to claim 19, Matsumura and Angenieux disclose and teach as is set forth above and it is the examiner’s contention that Matsumura will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Matsumura and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams” (and based on the assumed meaning of the 112 rejection as set forth above).
Claims 1-6, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawamoto publication number 2020/0192060. 
With respect to claim 1, Sawamoto discloses the limitations therein including the following: a lens system (abstract, figs and examples such as fig 1, example of figs 2 and 3). The claimed “fixed focal length” is set forth in the preamble and need not be given patentable weight. Regardless, Sawamoto discloses the system with a fixed focal length (a telephoto lens system and as the term “fixed focal length” is understood as a term in the art i.e. not a variable or zoom focal length lens system, abstract, figs and examples such as fig 1, example of figs 2 and 3); the system comprising five lens groups (fig 1, example of figs 2 and 3, “G1” through “G6”); three of the lens groups 
With respect to claim 1, Sawamoto discloses the third lens group comprising an aperture stop but does not specifically disclose the aperture stop as adjustable. However, the examiner takes Judicial Notice that it is well known in the art of optical lens systems having aperture stops for such stops to have adjustable openings for the purpose of limiting the amount of light in a controlled manner to thereby provide improved imaging. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the aperture stop of Sawamoto as being adjustable since it is well known in the art of optical lens systems having aperture stops for such stops to have adjustable openings for the purpose of limiting the amount of light in a controlled manner to thereby provide improved imaging.
With respect to claim 2, Sawamoto further discloses the focusing front group and the focusing back group each having positive power (abstract, fig 1, example of figs 2 and 3, groups “G2” and “G4” each having positive refractive power).
With respect to claim 3, Sawamoto further discloses the focusing front group and the focusing back group moving away from the image plane during focusing from infinity to the near setting (abstract).
With respect to claim 4, Sawamoto further discloses: f1/f within the claimed range (figs 2 and 3 with f1/f = +1.3); f2/f within the claimed range (figs 2 and 3 with f2/f = +1.4); f3/f within the claimed range (figs 2 and 3 with f3/f = -0.6); f4/f within the claimed range (figs 2 and 3 with f4/f = +0.7); f5/f within the claimed range (figs 2 and 3 with f5/f = -0.6). 

 With respect to claim 6, it is the examiner’s contention that Sawamoto will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Sawamoto and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams”. 
With respect to claim 15, Sawamoto discloses as is set forth above and it is the examiner’s contention that Sawamoto will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Sawamoto and that of the claimed invention, based on requiring just one of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.08” or “< 15 grams”. 
With respect to claim 19, Sawamoto discloses as is set forth above and it is the examiner’s contention that Sawamoto will inherently satisfy one of the two conditions being claimed, this being reasonably based on the similarity in structure between the lens system of Sawamoto and that of the claimed invention, based on requiring just one 
of the two conditions to be satisfied and based on the large ranges claimed i.e. “< 0.1” or “< 15 grams” (and based on the assumed meaning of the 112 rejection as set forth above).
Allowable Subject Matter
Claims 7-14, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the 112 first paragraph rejections above and based on the assumed meanings of the 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 7-14, none of the prior art either alone or in combination disclose or teach of the claimed lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising in order from an object side to an image side the first through fifth lens groups, the first, third and fifth lens groups as stationary, the second and fourth lens groups as displaceable along the optical axis for focusing, the third lens group containing a stationary diaphragm that is adjustable, the claimed focusing front group and focusing back group as movable jointly relative to one another and to the stationary lens groups, the first lens group having positive power, the third and fifth lens groups having negative power, each of the focusing front group and  focusing back group consisting of a single lens, the focusing front group and focusing back group each having positive power and each moving away from the imaging plane during focusing from infinity to a near setting, the ratios of f1/f, f2/f, f3/f, f4/f, f5/f each within the claimed ranges, the lens system having a ratio of total focal length to image 3) < 0.1 or the weight of the focusing front group and focusing back group below 15 grams, and further wherein the first lens group consists of, in order from the object side to the image side, one of the specific lens element structures of claim 7. Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of the claimed lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising in order from an object side to an image side the first through fifth lens groups, the first, third and fifth lens groups as stationary, the second and fourth lens groups as displaceable along the optical axis for focusing, the third lens group containing a stationary diaphragm that is adjustable, the claimed focusing front group and focusing back group as movable jointly relative to one another and to the stationary lens groups, the first lens group having positive power, the third and fifth lens groups having negative power, each of the focusing front group and  focusing back group consisting of a single lens, and further wherein the first lens group consists of one of the specific lens element structures of claim 16 (with the assumed meanings of the 112 rejections as set forth above). Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of the claimed lens system specifically including, as the distinguishing features in combination with the other limitations, the lens system comprising in order from an object side to an image side the first through fifth lens groups, the first, third and fifth lens groups as stationary, the second and fourth lens groups as displaceable along the optical axis for focusing, the third lens group containing a stationary diaphragm that is adjustable, the claimed focusing front group and focusing back group as movable jointly relative to one another . 
Examiner’s Comments
	Szapiel et al publication number 2009/0015935 (such as paragraph 0055), Liao patent number 7,477,459 (such as column 1, lines 16-25), and Feng publication number 2008/0144186 are being cited herein as support of the examiner’s Judicial Notice that it is well known in the art of lens systems to use a plurality of lenses in place of a single lens when the emphasis is on spreading aberrations over additional lens surfaces to provide improved aberration correction while, on the other hand, to use less lens elements in place of a plurality of lens elements when the emphasis is on reducing the cost and complexity and weight of the system, and providing a greater ease of manufacturing. 
Takeo publication number 2017/0374271 (paragraph 0032), Sato publication number 2014/0212123 (paragraph 0002-0006), and Kosaka publication number 2014/0016025 (paragraph 0119) are being cited herein to show additional references in support of the examiner’s Judicial Notice that it is well known in the art of optical lens systems having iris diaphragms or aperture stops for such diaphragms or stops to have adjustable openings for the purpose of limiting the amount of light in a controlled manner to thereby provide improved imaging. 


	Minefuji publication number 2016/0299415 (paragraph 0068) were previously cited and are again being cited herein in support of the examiner’s Judicial Notice that it is well known in the art of lens system to construct lens groups that can provide focusing by individual movement of groups when the emphasis is on greater degrees of freedom for optical correction or to have lens groups moving jointly for focusing when the emphasis is on reducing the cost and complexity of the system.
	Tsutsumi publication number 2014/0146405 (paragraphs 0038, 0064) were previously cited and are again being cited herein in support of the examiner’s Judicial Notice that it is well known in the art of camera lens systems for the lenses to be held in place within a camera lens barrel. 
Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that the examiner has not provided any support for the Judicial Notice that it is well known in the art of optical lens systems having iris diaphragms or aperture stops for such diaphragms or stops to have adjustable openings for the purpose of limiting the amount of light in a controlled manner to thereby provide 
Applicant further argues that neither of the references disclose the focusing lens groups as each consisting of a single lens element which provides for a lighter lens system. However, each of the rejections above disclose each of the focusing groups as consisting of three lenses having positive power and not each consisting of one lens having positive power. As stated in the rejections above, and as supported by the cited references with respect to the examiner’s Judicial Notice, it is well known in the art of lens systems to use a plurality of lenses in place of a single lens when the emphasis is on spreading aberrations over additional lens surfaces to provide improved aberration correction while, on the other hand, to use less lens elements in place of a plurality of lens elements when the emphasis is on reducing the cost, complexity and weight of the system, and providing a greater ease of manufacturing. Therefore, it depends on what is being emphasized in the system. When improved imaging and improved aberration correction are being emphasized, it is well known to add additional lenses to the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 15, 2021